NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 31 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO BALVANEDA RADDATZ, AKA                    No.    19-72800
Julio Balvaneda, AKA Julio Raddatz, AKA
Julio Raddatz Balvaneda,                        Agency No. A044-344-876

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 30, 2021**

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges

      Julio Balvaneda Raddatz, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand and dismissing his appeal from an immigration judge’s (“IJ”) decision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his applications for asylum, withholding of removal, protection under the

Convention Against Torture (“CAT”), cancellation of removal, and waivers under

INA § 212(c) and § 212(h). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion whether the agency clearly departs from its own

standards. Mejia v. Sessions, 868 F.3d 1118, 1121 (9th Cir. 2017). We review de

novo questions of law, including claims of due process violations. Padilla-

Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014). We review for abuse of

discretion the BIA’s denial of a motion to remand. Romero-Ruiz v. Mukasey, 538

F.3d 1057, 1062 (9th Cir. 2008). We deny in part and dismiss in part the petition

for review.

      The agency did not abuse its discretion in determining Balvaneda Raddatz

was mentally competent to be in proceedings, where he was able to fully

participate in his proceedings, gave no indication he did not understand the nature

and purpose of the proceedings, and put forth several legal arguments. See

Calderon-Rodriguez v. Sessions, 878 F.3d 1179, 1182 (9th Cir. 2018) (“[T]he test

for determining whether an alien is competent to participate in immigration

proceedings is whether he or she has a rational and factual understanding of the

nature and object of the proceedings, can consult with the attorney or

representative if there is one, and has a reasonable opportunity to examine and

present evidence and cross-examine witnesses.” (quoting Matter of M-A-M-, 25 I.


                                         2                                    19-72800
& N. Dec. 474, 479 (BIA 2011)).

      Balvaneda Raddatz’s conviction for assault with a deadly weapon under

California Penal Code (“CPC”) § 245(a)(1) is an aggravated felony. See United

States v. Vasquez-Gonzalez, 901 F.3d 1060, 1068 (9th Cir. 2018) (determining a

prior version of CPC § 245(a)(1), which penalized more conduct than the amended

version, is categorically an aggravated felony crime of violence under 18 U.S.C.

§ 16(a)). Thus, the agency properly determined Balvaneda Raddatz is removable

and ineligible for cancellation of removal and asylum. See 8 U.S.C.

§§ 1227(a)(2)(A)(iii); 1229b(a)(3); 1158(b)(2)(A)(ii), (B)(i).

      Because Balvaneda Raddatz is removable for an aggravated felony

conviction, our jurisdiction is limited to reviewing questions of law and

constitutional claims or the denial of relief on grounds other than his conviction.

See 8 U.S.C. § 1252(a)(2)(C)-(D); Pechenkov v. Holder, 705 F.3d 444, 448 (9th

Cir. 2012). We therefore lack jurisdiction to consider Balvaneda Raddatz’s

contentions challenging the agency’s denial of withholding of removal on the basis

that his conviction is a particularly serious crime, where he has not raised a legal or

constitutional claim. We do not consider Balvaneda Raddatz’s contentions

disputing the facts of his conviction, and deny his request to consolidate this

petition with his state court criminal appeal. See Ramirez-Villalpando v. Holder,




                                          3                                       19-72800
645 F.3d 1035, 1041 (9th Cir. 2011) (“A petitioner may not collaterally attack his

state court conviction on a petition for review of a BIA decision.”).

      The agency did not err in determining that Balvaneda Raddatz is ineligible

for a waiver of inadmissibility under INA § 212(c), where the waiver can only be

applied retroactively to convictions obtained prior to April 1997, and his

conviction occurred in 2017. See INS v. St. Cyr, 533 U.S. 289, 326 (2001); Matter

of Abdelghany, 26 I. & N. Dec. 254, 255 (BIA 2014). The agency also did not err

in determining Balvaneda Raddatz is ineligible for a § 212(h) waiver, where he did

not submit an accompanying application for adjustment of status. See Mtoched v.

Lynch, 786 F.3d 1210, 1218 (9th Cir. 2015) (“[A] § 212(h) waiver for a

[noncitizen] within the United States is available only in connection with an

application for adjustment of status, even for someone who is not eligible to apply

for adjustment of status.” (citation omitted)).

      Balvaneda Raddatz’s contentions that he was deprived of an opportunity for

judicial review, that the IJ and government counsel failed to advise him of apparent

eligibility for relief, that the agency applied the wrong standard or failed to follow

its own precedent, that the IJ deprived him of the right to a proper defense, that he

was deprived of due process under the Suspension Clause, and that the agency did

not consider all relevant evidence are unsupported.

      There is no genuine issue of material fact regarding Balvaneda Raddatz’s


                                           4                                    19-72800
claim to derivative citizenship, where there is no evidence in the record to support

his claim. See 8 U.S.C. § 1252(b)(5)(A).

      The BIA did not abuse its discretion in denying Balvaneda Raddatz’s motion

to remand, where he did not show that additional testimony from his father was

previously unavailable or that he suffered prejudice from any denial of access to

legal library resources while in detention. See 8 C.F.R. § 1003.2(c)(1) (“[a] motion

to reopen proceedings shall not be granted unless it appears to the Board that

evidence sought to be offered is material and was not available and could not have

been discovered or presented at the former hearing”); Padilla-Martinez, 770 F.3d

at 830 (“To prevail on a due-process claim, a petitioner must demonstrate both a

violation of rights and prejudice.”).

      Balvaneda Raddatz’s contention that the immigration court lacks jurisdiction

because his notice to appear lacked a time, date, and location for his initial hearing

is foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020).

      We lack jurisdiction to review Balvaneda Raddatz’s contentions regarding

conditions of his detention and requesting release. See Singh v. Holder, 638 F.3d

1196, 1211-12 (9th Cir. 2011) (district courts retain jurisdiction over habeas

challenges to immigration detention that are independent of challenges to removal

order merits).

      We lack jurisdiction to review Balvaneda Raddatz’s unexhausted


                                           5                                     19-72800
contentions regarding the denial of relief under the CAT and eligibility for

cancellation of removal, requesting permission to pursue a U Visa, and challenging

documents in the record. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (the court lacks jurisdiction to review legal claims not presented to the BIA).

      Balvaneda Raddatz’s motion to expedite this petition (Docket Entry No. 17)

is denied as moot, and his motions for an additional hearing (Docket Entry No. 17)

and to appoint pro bono counsel (Docket Entry No. 19) are denied. The temporary

stay of removal remains in place until issuance of the mandate. His motion for a

stay of removal (Docket Entry No. 1) is otherwise denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          6                                    19-72800